ORDER

PER CURIAM.
James A. Temple (“Defendant”) appeals the judgment and sentence entered following his conviction by a jury of one count of driving while intoxicated, section 577.010 RSMo 1994, for which he was sentenced as a persistent offender to three years imprisonment. We have reviewed the briefs of the parties and the record on appeal and find that the sole point raised by Defendant has not been preserved for review and does not constitute plain error. A detailed opinion would be of no prece-dential value. We have, however, provided the parties with a brief memorandum opin*846ion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).